         Case 3:21-mc-80166-KAW Document 9 Filed 08/13/21 Page 1 of 4



 1   KRONENBERGER ROSENFELD, LLP
     Karl S. Kronenberger (Bar No. 226112)
 2   Jeffrey M. Rosenfeld (Bar No. 222187)
     150 Post Street, Suite 520
 3   San Francisco, CA 94108
 4   Telephone: (415) 955-1155
     Facsimile: (415) 955-1158
 5   karl@KRInternetLaw.com
     jeff@KRInternetLaw.com
 6
     Attorneys for Movant Dr. Daniel P. Wirt
 7

 8

 9

10

11

12                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
13
     DR. DANIEL P. WIRT,                       Case No. 3:21-mc-80166-KAW
14

15                 Movant,
                                               MOVANT DR. DANIEL P. WIRT’S
16          v.                                 REPLY IN SUPPORT OF MOTION TO
                                               COMPEL TWITTER, INC. TO
17   TWITTER, INC.,                            RESPOND TO SUBPOENA
18
                   Respondent.                 (Dr. Daniel P. Wirt v. John Doe aka
19                                             @Deus_Abscondis, pending in the United
                                               States District Court for the District of Utah,
20                                             Case No. 4:21-cv-00005-DN-PK)
21                                             Date:      TBD
22                                             Time:      TBD
                                               Ctrm:      TBD
23                                             Before:    The Hon. Kandis A. Westmore

24

25

26

27

28
     Case No. 3:21-mc-80166-KAW                 REPLY ISO MTN TO COMPEL TWITTER TO
                                                RESPOND TO SUBPOENA
         Case 3:21-mc-80166-KAW Document 9 Filed 08/13/21 Page 2 of 4



 1          THE MOVANT, DR. DANIEL P. WIRT (“Dr. Wirt” or “Movant”), for his Reply in Support

 2   of Motion to Compel Twitter, Inc. to Respond to Subpoena (“Motion”) states as follows:

 3          1.      As stated in Respondent Twitter, Inc.’s (“Twitter”) response to the Motion, Movant

 4   limits the scope of his subpoena to Twitter to seek only basic subscriber information for the account

 5   in question, and the IP addresses associated with Tweets that Dr. Wirt submits are actionable under

 6   theories of defamation and false light. Dr. Wirt has made the showing required by the First

 7   Amendment to the U.S. Constitution to allow him to potentially unmask the currently anonymous

 8   speaker associated with the relevant Twitter account. (ECF Doc. No. 8 at 1 (“Response”).)

 9          2.      Twitter’s response raises no substantive issues with the production of information to

10   unmask the currently anonymous speaker with the exception of: (1) asking the Court for a judicial

11   determination that Movant’s Complaint satisfies the relevant legal standards (i.e., those in

12   Highfields for this district or Koch Industries for the District of Utah); and (2) stating that if “the

13   Court determines that Dr. Wirt has met the requisite burden of proof and provides a period of at

14   least 21 days for Twitter to notify the affected account holder, Twitter will proceed with notice and,

15   assuming no challenges from the account holder within 21 days, a responsive production.”

16   (Response at 2.)

17          3.      Movant has no objections to the two issues raised by Twitter and agrees to the

18   scenario that if the Court determines that Movant has met the requisite burden, that Twitter be given

19   at least 21 days to notify the affected account holder after which Twitter would proceed with notice

20   and, assuming no challenges, subsequent production of responsive information.

21          4.      Twitter also states that it is unable to produce the precise information requested by

22   the subpoena in that “Twitter does not have available in its production tooling the IP addresses

23   associated with a specific Tweets or Tweets. Twitter could produce, however, recent and reasonably

24   accessible IP addresses associated with the account in question.” (Response at 2, n.1.) Movant

25   agrees to accept such information as responsive to the subpoena.

26          5.      Finally, Twitter states that it is unable to determine “whether the Tweets in question

27   may constitute defamation per se or false light under Utah law,” to sufficiently inform Twitter in

28   order to enable a First Amendment analysis to unmask the anonymous speaker. (Response at 3.)
     Case No. 3:21-mc-80166-KAW                              REPLY ISO MTN TO COMPEL TWITTER TO
                                                      1      RESPOND TO SUBPOENA
           Case 3:21-mc-80166-KAW Document 9 Filed 08/13/21 Page 3 of 4



 1           6.     Movant has shown the Court that under Utah law, the Tweets in question on their

 2   face constitute defamation per se and false light. Specifically, the Complaint alleges causes of action

 3   against John Doe, the account holder for the Twitter handle @Deus_Abscondis, for defamation per

 4   se and false light. The foundation of these claims are the defamatory statements made by Doe which

 5   include several false statements; one in particular stands out wherein Doe links Dr. Wirt to a known

 6   felon who was convicted of fraud, stating (referring Dr. Wirt) “He dropped the ‘h’. Now it makes

 7   sense – ‘In 2004, it was announced that Wirth together with one of his co-workers had been arrested

 8   and later imprisoned for fraud.” Doe then linked to an article about the crime. (Motion at 2.)

 9   However, as detailed in Dr. Wirt’s Complaint, Dr. Wirt has never been convicted of a crime and has

10   never spelled his name with an “h” at the end. (Motion at 2.) The news article linked to by Doe is

11   not about Dr. Wirt at all but about someone else entirely. (Motion at 2.)

12           7.     Under Utah law, the statements by the Defendant were injurious as defamation per

13   se when the Defendant made false allegations of criminal conduct he purports was committed by

14   Dr. Wirt and alleged that Dr. Wirt acted incompatibly with his profession as a physician. See World

15   Wide Ass’n of Specialty Programs v. Pure, Inc., 450 F.3d 1132, 1138 (10th Cir. 2006); Motion at

16   13.

17           8.     As such, Dr. Wirt’s claims as pled would survive a summary judgment inquiry and

18   satisfy the standard necessary to overcome the First Amendment inquiry needed to unmask this

19   anonymous speaker. See id.

20                                              CONCLUSION

21           For these reasons, Dr. Wirt respectfully requests that the Court find that the First

22   Amendment requirements are met to unmask this anonymous speaker; that the Court give Twitter

23   at least 21 days to notify the affected account holder in advance of production; and after 21 days if

24   no resistance is met from the account holder, Twitter shall make a production of responsive

25   information.

26   //

27   //

28   //
     Case No. 3:21-mc-80166-KAW                              REPLY ISO MTN TO COMPEL TWITTER TO
                                                      2      RESPOND TO SUBPOENA
         Case 3:21-mc-80166-KAW Document 9 Filed 08/13/21 Page 4 of 4



 1   Respectfully Submitted,

 2   DATED: August 13, 2021                   KRONENBERGER ROSENFELD, LLP

 3
                                              By:     s/ Karl S. Kronenberger
 4                                                          Karl S. Kronenberger
 5
                                              Attorneys for Movant
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case No. 3:21-mc-80166-KAW                     REPLY ISO MTN TO COMPEL TWITTER TO
                                          3         RESPOND TO SUBPOENA
